Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 7/28/2022.
Response to Amendment
2.	The independent claims have been amended, and further incorporate language reflecting the encoded information of the recognizers.
Response to Arguments
3.	Applicant’s arguments filed have been considered and are persuasive, as the cited art of record does not teach the newly amended limitations of encoding at the recognizers and passing that information.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

	A method of speech recognition, the method comprising: 
receiving an audio stream, in parallel, by a primary speech recognition engine (SRE) and a secondary SRE; 
generating a concatenated output including an encoded output of the secondary SRE and an early-stage encoded output of the primary SRE;
processing the concatenated output by the primary SRE;
processing encoded output of the secondary SRE by the secondary SRE;
generating, with the processed output of the primary SRE, a primary result; 
generating, with the processed output of the secondary SRE, a secondary result; 
appending the secondary result to a word list; and 
merging the primary result into the secondary result in the word list, wherein the merging comprises: 
synchronizing the primary result with the secondary result; 
determining, within the primary result or the secondary result, that at least some words belong to a class model; 
based on at least the synchronizing, determining a word in the primary result that corresponds with a corresponding word in the secondary result; and 
based on at least determining that the corresponding word in the secondary result does not belong to the class model, replacing the corresponding word in the secondary result with the word in the primary result.


Regarding claim 1 Fanty, the closest art of record, teaches A method of speech recognition (3: methods and apparatus…speech recognition), the method comprising: 
receiving an audio stream, in parallel, by a primary speech recognition engine (SRE) and a secondary SRE (abstract: speech data input to a client device is encoded and processed both locally and remotely; fig 2; 3: methods and apparatus for combining speech recognition results from a local recognizer and a network-based recognizer processing the same audio; 35); 
generating, with the primary SRE, a primary result (fig 2; para 3; 40: server recognition results); 
generating, with the secondary SRE, a secondary result (fig 2; para 3; 35-36 embedded recognizer, recognition results); 
appending the secondary result to a word list (abstract: combining results of multiple recognizers); and 
merging the primary result into the secondary result in the word list, wherein the merging comprises: 
synchronizing the primary result with the secondary result (40: word timings, word alignment, pronunciation alignment of embedded ASR result and server result); 
[determining, within the primary result or the secondary result, whether at least some words belong to a class model;] 
based on at least the synchronizing, determining a word in the primary result that corresponds with a corresponding word in the secondary result (40: which portion of results received from server correspond to portion from embedded ASR); and 
based on at least determining that the corresponding word in the secondary result does not belong [to a class model], replacing the corresponding word in the secondary result with the word in the primary result (39-41: determine which portion of the results received from the server correspond to the portion associated with low confidence from the embedded ASR – using higher confidence result).  

Thomson teaches 
(fig 2; para 91: first ASR, second ASR, fuser; 92: first ASR system 210 may be configured to obtain audio and generate a first transcription. The first transcription may be provided to the fuser system 220. The second ASR system 212 may be configured to obtain the audio and generate a second transcription. The second transcription may be provided to the fuser system )
appending the secondary result to a word list (65 multiple ASR systems may generate transcription that may be fused together); and 
merging the primary result into the secondary result in the word list, wherein the merging comprises: 
synchronizing the primary result with the secondary result (65; 96: To fuse the first transcription and the second transcription, the fuser system 220 may be configured to align a first text string of the first transcription that corresponds to a second text string of the second transcription); 
determining, within the primary result or the secondary result, whether at least some words belong to a class model (357 groups; domain); 
based on at least the synchronizing, determining a word in the primary result that corresponds with a corresponding word in the secondary result (fig 3A-C; 95 – corresponding words in same word location); and 
based on at least determining that the corresponding word in the secondary result does not belong to a class model, replacing the corresponding word in the secondary result with the word in the primary result (95: in this example, the first text string 302 may be directed to a device and presented by the device. As such, the incorrect word “hog” may have been presented by the device to a user. In some embodiments, to correct the word “hog,” a replacement word, such as the correct word “dog” may be provided to the device as a correction for the word “hog.”
[0098] The fuser system 220 may be configured to select the second word as a replacement word based on a comparison of a first accuracy score of the first word and a second accuracy score of the second word. An accuracy score of a word may be based on any factor used to determine an accuracy of a word as described in this disclosure. For example, an accuracy score may be a confidence score assigned to a word by an ASR system. Alternately or additionally, the accuracy score may be based on one or more of the following alone or in any combination: an accuracy percentage, error rates, error rate percentages, confidence, likelihood, likelihood ratio, log likelihood ratio, word score, phrase score, probability of an error, word probability, quality, and various other metrics with respect to a word, a phrase, or a transcription.
357: Other examples of groups may include words and phrases that belong to a particular domain such as medical, legal, financial, technical, business calls, shopping, making an appointment, planning for a get-together, among other domains. These words and phrases may include terms that are relatively common in the context of the domain but relatively uncommon outside the domain. Groups may include subdomains such as (using the medical domain as an example) drug names, disease names, diagnoses, treatments, procedures, discussing test results, anatomy terms, CPT and other medical coding terms, and medical abbreviations. In these and other embodiments, membership in a group may be used to determine a prior probability, conditional probability or likelihood score of a language model, significance value, accuracy estimate, or other attributes for a word or phrase. Alternately or additionally, group membership may be used as a feature to select an ASR system, to align text strings or to assist in selection of one or more words in a fusion system, to estimate accuracy of an ASR system, to classify a word or conversation, etc. For example, when selecting between words, a fuser may preferentially select medical subdomain words and phrases from an ASR system that performs well with medical terminology over an ASR system that performs less well with medical terminology.).  

However the references do not teach
generating a concatenated output including an encoded output of the secondary SRE and an early-stage encoded output of the primary SRE;
processing the concatenated output by the primary SRE;
processing encoded output of the secondary SRE by the secondary SRE;
generating, with the processed output of the primary SRE, a primary result; 
generating, with the processed output of the secondary SRE, a secondary result.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655